Case 2:20-cv-07422-DMG-AFM Document 7 Filed 01/04/21 Page 1 of 4 Page ID #:10



  1

  2

  3

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10

 11    J. P. PARNELL,                             Case No. CV 20-07422-DMG (AFM)
 12                        Petitioner,
 13
                                                  ORDER SUMMARILY DISMISSING
             v.                                   PETITION FOR WRIT OF HABEAS
 14                                               CORPUS FOR LACK OF SUBJECT
       D. CUEVA, Warden,                          MATTER JURISDICTION
 15
                           Respondent.
 16

 17         Petitioner, a state prisoner, filed this petition challenging his 1990 conviction
 18   in the Los Angeles County Superior Court. [Doc. # 1.] For the following reasons,
 19   the petition is subject to summary dismissal. See Rule 4 of the Rules Governing
 20   Section 2254 Cases in the United States District Courts.
 21                                      BACKGROUND
 22         In 1990, Petitioner was convicted of murder and attempted robbery. He was
 23   sentenced to state prison for a term of life without parole. The California Court of
 24   Appeal affirmed his conviction on direct review, and the California Supreme Court
 25   denied his petition for review. His petitions for a writ of habeas corpus were denied
 26   by the state courts. [Doc. # 1.]
 27         In 1997, Petitioner filed a petition for a writ of habeas corpus in the Central
 28   District of California challenging his 1990 conviction. See Case No. CV 97-05759-
Case 2:20-cv-07422-DMG-AFM Document 7 Filed 01/04/21 Page 2 of 4 Page ID #:11



  1   MRP(FFM).       That petition originally was dismissed as untimely.         Petitioner
  2   successfully moved to vacate the dismissal, however, based upon new authority from
  3   the Ninth Circuit. Consequently, the Court addressed the merits of Petitioner’s eight
  4   claims for relief. On July 21, 2011, after concluding that Petitioner was not entitled
  5   to relief, judgment was entered denying the petition and dismissing the action with
  6   prejudice. Petitioner’s requests for a certificate of appealability were denied by this
  7   Court and by the Ninth Circuit. In 2019, Petitioner filed a “motion for
  8   reconsideration” in the 1997 case. That motion was denied on the ground that it was
  9   a disguised second or successive habeas corpus petition. [See Doc. ## 109, 118, 119,
 10   127, 131 in Case No. CV 97-05759-MRP(FFM).)
 11          On August 11, 2020, Petitioner filed the present petition. While the petition
 12   indicates that it challenges Petitioner’s 1990 conviction [Doc. # 1 at 1], the grounds
 13   for relief focus upon the adjudication of his petition in Case No. CV 97-05759-
 14   MRP(FFM) (“the prior habeas corpus action”). Specifically, Petitioner alleges that
 15   in the prior habeas corpus action: (1) the Court “muddled facts” and “injected bias”
 16   in its rulings, including its order substituting the respondent, reflecting “continuing
 17   patterns of disenfranchisement and abuse under the law”; (2) the Court failed to
 18   adhere to stare decisis, causing the court to “reverse itself”; (3) in June 2010, the
 19   Court abrogated federal law when it refused to allow petitioner to amend his petition;
 20   and (4) the Court abrogated Supreme Court law when it “championed the cause of
 21   Respondent Attorney General” and denied Petitioner’s petition on the merits. [Doc.
 22   # 1 at 4-5.]
 23                                      DISCUSSION
 24          A. Petitioner Cannot Proceed Under 28 U.S.C. § 2254
 25          As noted above, the petition does not include any allegations directly
 26   challenging the validity of Petitioner’s state court conviction. Nevertheless,
 27   Petitioner used the form for § 2254 petitions, and he indicates that he intends to
 28   challenge his 1990 conviction in the Los Angeles Superior Court. [Doc. # 1 at 1.]

                                                2
Case 2:20-cv-07422-DMG-AFM Document 7 Filed 01/04/21 Page 3 of 4 Page ID #:12



  1         “Before a second or successive application permitted by this section is filed in
  2   the district court, the applicant shall move in the appropriate court of appeals for an
  3   order authorizing the district court to consider the application.”            28 U.S.C.
  4   § 2244(b)(3)(A). Absent authorization from the Court of Appeals, this Court lacks
  5   jurisdiction over a successive petition. See Magwood v. Patterson, 561 U.S. 320,
  6   330-331 (2010); Cooper v. Calderon, 274 F.3d 1270, 1274 (9th Cir. 2001). Because
  7   Petitioner has not obtained authorization from the Ninth Circuit to file this second or
  8   successive petition, this Court is without jurisdiction to entertain it. See Burton v.
  9   Stewart, 549 U.S. 147, 153 (2007). Furthermore, to the extent that Petitioner might
 10   contend that his petition meets an exception to the bar on successive petitions, his
 11   argument must first be presented to the Court of Appeals.
 12         B. Petitioner Cannot Proceed By Way Of The All Writs Act.
 13         Petitioner indicates that he “seeks to come under 28 U.S.C. §1651, because
 14   more than one endeavor filed under §2254, has shown that the Central District Court
 15   is determined to affirm its past rulings. As such, §2254 proves ‘inadequate or
 16   ineffective’ as a remedy. . . .” [Doc. # 1 at 8.]
 17         Petitioner’s attempt to circumvent the law precluding successive petitions by
 18   invoking 28 U.S.C. § 1651 (“the All Writs Act”) is unavailing. The All Writs Act
 19   provides that “all courts ... may issue all writs necessary or appropriate in aid of their
 20   respective jurisdictions and agreeable to the usages and principles of law.” 28 U.S.C.
 21   § 1651(a). In addition, “[a]n alternative writ or rule nisi may be issued by a justice
 22   or judge of a court which has jurisdiction.” 28 U.S.C. § 1651(b). Critically, the All
 23   Writs Act is not itself a source of jurisdiction. See Chavez v. Superior Court, 194 F.
 24   Supp. 2d 1037, 1039 (C.D. Cal. 2002). While in extraordinary circumstances coram
 25   nobis relief may be available in post-conviction proceedings in federal criminal
 26   cases, see Hirabayashi v. United States, 828 F.2d 591, 604 (9th Cir. 1987), it is not
 27   available in federal court to attack a state court conviction. See Casas-Castrillon v.
 28   Warden, 265 F. App’x 639, 640 (9th Cir. 2008); Siddiqi v. Supreme Court of

                                                  3
Case 2:20-cv-07422-DMG-AFM Document 7 Filed 01/04/21 Page 4 of 4 Page ID #:13



  1   California, 2019 WL 1045130, at *1 (C.D. Cal. Mar. 4, 2019). Thus, Petitioner’s
  2   citation to 28 U.S.C. § 1651 is insufficient to confer jurisdiction over his petition.
  3         For the foregoing reasons, IT IS ORDERED that Judgment be entered
  4   dismissing this petition for lack of jurisdiction. Petitioner’s request to proceed in
  5   forma pauperis is DENIED [Doc. # 6].
  6

  7   DATED: January 4, 2021
  8

  9
                                                         DOLLY
                                                         DOLLY M. GEE
 10                                                    D STATES DISTRICT JUDGE
                                                  UNITED
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                 4
